Case: 16-60103      Document: 00513698706         Page: 1    Date Filed: 09/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 16-60103                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
JEREMY STOCKSTILL,                                                      September 29, 2016
                                                                           Lyle W. Cayce
                     Plaintiff - Appellant                                      Clerk

v.


CITY OF PICAYUNE; BRYAN DAWSEY, in his official capacity as Chief of
Police for City of Picayune Police Department; CHAD PRESTRIDGE,
individually and in his official capacity as Patrol Officer for the City of
Picayune Police Department,

                     Defendants - Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 1:16-CV-4


Before REAVLEY, DAVIS, and JONES, Circuit Judges.
PER CURIAM:*
       The court has carefully considered this appeal in light of the briefs,
excellent oral arguments and pertinent portions of the record. Having done so,
we find no reversible error of law or fact and affirm essentially for the reasons
stated in the district court's comprehensive oral findings and conclusions.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.